DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
Support for the amendments to claim 1 can be found in Applicant’s Preparation Examples 1 and 4 and Figs. 9-10B.
The amendments to the claims have been entered.
	
Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7, and 9-18 have been considered but are moot due to the amendment to the claims.	
A new rejection has been set forth below necessitated by the new scope from the amendment to the claims.

Claim Rejections - 35 USC § 102 and § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, and 10-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Choi et al (US 20170093002 A1, given in the IDS, hereinafter referred to as Choi ‘002).
Regarding claims 1 and 7, Choi ‘002 discloses a conductive array comprising a plurality of ion conductive inorganic particles (ion conductive inorganic particles 11 in Figs. 1A and 1B, lithium-titanium-aluminum-phosphate (LTAP) in Fig. 7B) spaced apart from each other (P102-103, 339). Choi ‘002 discloses Fig. 7B is an optical microscope analysis of a top view of a composite membrane (P35, 396). 
Choi ‘002 discloses wherein a circumference and a width of a surface of an ion conductive inorganic particle of the plurality of ion conductive inorganic particles satisfy x≥3.2y, wherein x is a circumference and y is a width, and a distance between a first ion conductive inorganic particle of the plurality of ion conductive inorganic particles and all adjacent second ion conductive inorganic particles in a plan view is 0% to about 20% of the width of the surface of the ion conductive inorganic particle (as shown in annotated Fig. 7B of Choi ‘002 below wherein particle A has an approximate circumference of 31.5 and an approximate width of 11, and the approximate distance between particle A and particles B-H are in a range of 2 boxes or less). Choi ‘002 discloses wherein the width (y) is a maximum width of the ion conductive inorganic particle of the plurality of ion conductive inorganic particles in the plan view (as drawn to claim 7, approximately 11 boxes is the maximum width of particle “A” used in the annotated Fig. 7B of Choi ‘002 below).

    PNG
    media_image1.png
    564
    554
    media_image1.png
    Greyscale

Annotated Choi ‘002 Fig. 7A

Regarding claim 2, Choi ‘002 discloses wherein the ion conductive inorganic particles are three-dimensional particles having a height perpendicular to the surface of greater than 0 millimeter (“a thickness of the ion conductive inorganic material particle may be about 95 mm”, P108, P107, further, given that the inorganic particles are three-dimensional, it is inherent the particles have a height greater than 0 millimeters).

Regarding claim 3, Choi ‘002 discloses wherein at least two ion conductive inorganic particles of the plurality of ion conductive inorganic particles have a same height (Figs. 1A and 1B shows a perspective view of an embodiment of a composite membrane 10 with a plurality of inorganic conductive particles 11 having a same height; Fig. 7A, at least two of the particles on the far right appear to have the same height, P24).

Regarding claim 4, Choi ‘002 discloses wherein at least two ion conductive inorganic particles of the plurality of ion conductive inorganic particles have a top surface and a bottom surface opposite the top surface (Figs. 1A and 1B and Figs. 7A- 7C, given that the inorganic particles are three-dimensional particles, the particles would have a top surface and a bottom surface opposite the top surface).

Regarding claim 5, Choi ‘002 discloses wherein the top surface and the bottom surface of each of a first ion conductive inorganic particle and a second ion conductive inorganic particle of the plurality of ion conductive inorganic particles have a same shape and a same surface area (Fig. 1A and 1B shows a perspective view of an embodiment of a composite membrane 10 with a plurality of inorganic conductive particles 11 having a circular top and bottom surface of the same size and surface area, P24-25).

Regarding claim 10, Choi ‘002 discloses wherein the plurality of ion conductive inorganic particles comprise least one of a glass active metal ion conductor, an amorphous active metal ion conductor, a ceramic active metal ion conductor, or a glass-ceramic active metal ion conductor (P130).

Regarding claim 11, Choi ‘002 discloses wherein the plurality of ion conductive inorganic particles comprise at least one of Li1.x~yAlxTi2-xSiyP3-yO12, wherein 0<x<2, Oy<3, BaTiO3, Pb(ZraTi1-a)O3, wherein Oa:1, 5Pb1.xLaxZr1-yTiyO3, wherein Ox<1 Oy<1, and Oa:1, Pb(Mg3Nb2i3)03-PbTiO3, HfO2, SrTiO3, SnO2, CeO2, Na2O, MgO, NiO, CaO, BaO, ZnO, ZrO2, Y203, A1203, TiO2, SiO2, SiC, Li3PO4, LixTiy(PO4)3, wherein 0<x<2 and 0<y<3, LixAlyTiz(PO4)3, wherein 0<x<2, 0<y<1, and 0<z<3, Lil+x+y(AaGa1-a)x(TibGe1-b)2-xSiyP3-yOl2, wherein Ox:1, O<y<1, Oa:1, and Ob:1, LixLayTiO3, wherein 0<x<2 and 0<y<3, LixGeyPzSW, wherein 0<x<4, 0<y<1, 100<z<1, and 0<w<5, LixNy, wherein 0<x<4 and 0<y<2, SiS2, LixSiySz, wherein 0<x<3, 0<y<2, 0<z<4, LixPyS, wherein 0<x<3, 0<y<3, and 0<z<7, Li2O, LiF, LiGH, Li2CO3, LiAIO2, a Li20-Al203-SiO2-P205-TiO2-GeO2 ceramic, a Garnet ceramic, or Li3+xLa3M2012, wherein M is Te, Nb, or Zr and x is an integer of 1 to 10 (P131-133).

Regarding claim 12, Choi ‘002 discloses a composite membrane (composite membrane 10 in Figs. 1A and 1B, example 3) comprising the conductive array and an organic material (polymer layer 12 in Figs. 1A and 1B, polymer membrane forming composition in example 3) between the plurality of ion conductive inorganic particles (P102, 339-348).

Regarding claim 13, Choi ‘585 discloses wherein the composite membrane is a foldable, flexible membrane (P117, 216)

Regarding claim 14, the tensile strength and yield strain is an inherent characteristic and/or property of the specifically disclosed composite membrane. In this respect, MPEP 2112 sets forth the following:
•	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
•	When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
•	“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Choi ‘002 discloses a composite membrane that has a substantially identical structure to the claimed composite membrane, therefore it would inherent for the composite membrane to have a tensile strength of equal to or greater than about 1 megaPascal, and a yield strain of equal to or greater than about 1 %, such as claimed.

Regarding claim 15, Choi ‘002 discloses wherein the composite membrane has a surface having a sea-island structure in which the plurality of ion conductive inorganic particles are discontinuously arranged in a continuous organic film comprising an organic material, or the composite membrane has a cross section having a structure in which the ion conductive inorganic particles are alternately aligned with regions of the organic film (see Fig. 1A and 1B, P97).

Regarding claim 16, Choi ‘002 discloses wherein an amount of the plurality of ion conductive inorganic particles is from about 10 parts by weight to about 90 parts by weight, based on the total weight of 100 parts by weight of the composite membrane (P129, example 3 “the LATP particles on which the hydrophobic coating membrane is formed was about 43 parts by weight, based on a total of 100 parts by weight of the composite membrane” P338).

Regarding claim 17, Choi ‘002 discloses a lithium battery comprising the composite membrane (P21-23, 225, 256).

Regarding claim 18, Choi ‘002 discloses wherein the lithium battery is an all-solid-state battery or a lithium-air battery (P21-23, 225, 256).



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 20170093002 A1, given in the IDS, hereinafter referred to as Choi ‘002) as applied to claim 1, further in view of Dobbs et al (US 20090212267 A1).
Regarding claim 9, Choi ‘002 discloses the ion conductive inorganic material particles have a uniform size and maintain the uniform size in the composite membrane (P137). However, Choi ‘002 is silent with respect to the claimed limitation wherein the width of each of the plurality of ion conductive inorganic particles is about 98% to about 102% of an average width of the ion conductive inorganic particles of the plurality of ion conductive inorganic particles.
In a similar field of endeavor, Dobbs teaches particles (reaction product particles) having uniform particle size distribution, i.e., a narrow particle size distribution (P64). Dobbs further teaches the particles may have uniform particle distribution and may exhibit high packing density and/or enhanced electrochemical properties (P64). Dobbs teaches that the particles can be a lithium-based compound such as lithium phosphate-based compounds and lithium-titanate-based compounds (P47). Dobbs teaches the particles may also include suitable dopants, such as aluminum and titanium, which may enhance certain properties of the particles, including electrical conductivity (P58).
Since Choi ‘002 desires ion conductive inorganic material particles with a uniform size and Dobbs teaches a narrow/uniform particle size distribution exhibiting high packing density, it would have been obvious to one of ordinary skill in the art to optimize the particle size distribution of Choi ‘002 into a narrow range, thereby optimizing the width of the plurality of ion conductive inorganic material particles within the claimed range, in order to reach a desired packing density.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.G.B./Examiner, Art Unit 1729   
                                                                                                                                                                                                     /Maria Laios/Primary Examiner, Art Unit 1727